Citation Nr: 1046291	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  99-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected kidney stones.

2.  Entitlement to an increased rating for service-connected 
sinusitis, postoperative, with polypoid cyst of the left 
maxillary sinus, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for chest pain, other than 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1980 to 
November 1980 and February 1984 to October 1994.  Subsequently he 
served in the Air National Guard until he was medically 
discharged in March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May 1998 and February 
1999 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The Veteran and his spouse appeared and testified at a hearing 
held at the RO before a Decision Review Officer in April 2000.  A 
copy of the transcript of this hearing has been associated with 
the claims file.

The Board notes that the Veteran's claims for service connection 
for an eye disorder and chest pain were previously denied in a 
final rating decision issued in July 1995.  The Veteran's appeal 
was previously before the Board in October 2006.  At that time, 
the Board found that new and material evidence had been received 
and reopened the Veteran's claims for service connection for an 
eye disorder and chest pain.  In addition, the Board found that 
service connection for chest pain as due to an undiagnosed 
illness was not warranted.  Hence these issues have been 
recharacterized as set forth in the Issues section on the first 
page of this decision.  

In addition, in October 2006, the Board remanded for additional 
development the claims for service connection for an eye disorder 
and chest pain on the merits and the claims for increased 
disability ratings for service-connected sinusitis and kidney 
stones.  After review, the Board finds that substantial 
compliance with the remand has been accomplished and, therefore, 
it may proceed to final adjudication of the Veteran's claims 
without prejudice to him. 

The issue of entitlement to service connection for chest pains 
other than due to an undiagnosed illness is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected kidney stones have not been 
productive of recurrent stone formation or at least occasional 
attacks of colic, not infected and not requiring catheter 
drainage.

2.  The Veteran's sinusitis, postoperative, with polypoid cyst of 
the left maxillary sinus, has not been productive of severe 
sinusitis with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence's; three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.

3.  The Veteran does not have a current chronic eye disorder that 
is subject to service connection.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
service-connected kidney stones are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.115b, Diagnostic Codes 
7508, 7509 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for service-connected sinusitis, postoperative, with polypoid 
cyst of the left maxillary sinus, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.97, Diagnostic Code 
6513 (2010).

3.  An eye disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be veteran specific."  In addition, the Federal Circuit 
determined that "while a veteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, "insofar 
as the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."

In the present case, the Board acknowledges that notice compliant 
with today's duty to notify was not provided to the Veteran until 
after to the initial AOJ decisions on his claims because his 
claims were initiated in 1996 prior to the enactment of VA's 
current duties to notify and assist.  Notice was provided to the 
Veteran in April 2004, October 2005, March 2006 and October 2006.  
The Board finds that the notices, read as a whole, fully comply 
with VA's duty to notify as to content but not timing.  However, 
the Board finds that any deficiency as to timing has been cured 
by appropriate notice and subsequent adjudication of the claims 
in Supplemental Statements of the Case issued in December 2004, 
September 2005 and September 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording the Veteran appropriate notice and 
subsequent adjudication).    

Likewise, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information and 
evidence to support his claims.  Thus the Board finds that the 
purposes behind VA's notice requirement have been satisfied, and 
VA has satisfied its "duty to notify" the Veteran, and any 
error in this regard is harmless.   

As for the claim for an initial compensable disability rating for 
kidney stones, the Board notes that this claim was originally one 
for service connection that was granted in the February 1999 
rating decision.  The Veteran disagreed with the evaluation of 
this now service-connected disability in April 1999.  Thereafter 
the RO provided notice to the Veteran of the Pelegrini II 
elements of how to establish an increased rating.  However, since 
the Veteran's claim was initially one for service connection, 
which has been granted, the Board finds that VA's obligation to 
notify the Veteran was met as the claim for service connection 
was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in notice relating to 
the Veteran's appeal for an increased rating for service-
connected kidney stones is not prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
identified any additional evidence not already obtained.  VA, 
therefore, has made every reasonable effort to obtain all records 
relevant to the Veteran's claims.

For service connection claims, the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim.  The 
Veteran was afforded VA examinations on his claim in April 1995, 
March 1996, May 2002 and September 2008.  

As for increased rating claims, the duty to assist includes 
providing the veteran a thorough and contemporaneous examination.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was 
afforded VA examinations in April 1995, March 1996, May 2002 and 
September 2008.  Significantly, the Board observes that he does 
not report that the condition has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

The reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that these examination reports are adequate for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's claim for a higher evaluation for kidney stones is 
an original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As for the Veteran's claim for a higher evaluation for 
sinusitis, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim whenever the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Kidney Stones

Kidney stones (in medical terminology called nephrolithiasis) are 
evaluated under Diagnostic Code 7508.  Under this section, 
nephrolithiasis is to be evaluated as  hydronephrosis under 
Diagnostic Code 7509, except for recurrent stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times per year, which would warrant a 30 percent evaluation.  
38 C.F.R. § 4.115b.

Under Diagnostic Code 7509, hydronephrosis is evaluated primarily 
on the basis of attacks of colic, with severe cases rated as 
renal dysfunction.  A 10 percent evaluation is assigned for 
attacks of colic that are only occasional, not infected and not  
requiring catheter drainage.  A 20 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation is assigned for frequent 
attacks of colic with infection (pyonephrosis), with kidney 
function impaired.  38 C.F.R. § 4.115b.

In cases of renal dysfunction, a zero percent evaluation is 
assigned for albumin and casts with a history of acute nephritis; 
or, hypertension non-compensable under Diagnostic Code 7101.  A 
30 percent evaluation is warranted for albumin constant or  
recurring with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent evaluation is 
in order for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with blood urea 
nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
evaluation contemplates cases requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a. 

Service connection for kidney stones was granted in the February 
1999 rating decision effective August 18, 1996, the date the 
Veteran's claim for service connection was received.  Since that 
time, the Veteran's service-connected kidney stones have been 
rated as noncompensable.  

A review of the record shows that the Veteran has only had two 
episodes of possible kidney stones.  The first time was 
reportedly in 1987-88 while on active duty; however, the Board 
notes that there are no clinical records prior to November 1988 
in the service treatment records and thus there is no record of 
him having had a kidney stone at that time.  The second time was 
in January 1995 while the Veteran was serving on a period of 
special tour with the Air National Guard.  Treatment notes from 
January 1995 show the Veteran went to sick call and was sent to 
the emergency room with the report of possibly having passed a 
kidney stone.  He related he had awoken that morning with severe 
right lower quadrant/inguinal pain, then had bloody urine after 
which the pain resolved to a dull ache.  Next urination was 
painful.  Urinalysis was normal.  X-rays and renal ultrasound 
were negative for showing any stones.  The assessment was 
nephrolithiasis.  Urology consult a day later resulted in an 
impression of hematuria with abdominal symptoms but no stones 
were identified.

Since that time, there has been no recurrence of kidney stones as 
shown by the medical evidence and reported by the Veteran.  A 
January 1996 VA treatment note indicates the Veteran's 
nephrolithiasis was asymptomatic.  In May 1996, the Veteran 
underwent a 24-hour stone track study that was normal although 
they recommended that he increase his water intake to prevent 
further stones.  In July 1996, the Veteran denied any 
nephrolithiasis since January 1995.  An October 2000 urinalysis 
was within normal limits.  At a May 2002 VA hemic examination, 
the Veteran reported a history of kidney stones, but denied being 
under any current treatment therefor.  At VA examination for 
kidney stones conducted in September 2008, the Veteran reported 
having last passed a kidney stone in 2001 without any further 
episodes of renal colic or passing any further stones. His renal 
functions and urinalysis were reportedly within normal limits.  
Physical examination was essentially within normal limits.  The 
assessment was kidney stones, inactive.

Based upon the evidence of record, the Board finds that the 
evidence fails to demonstrate that the Veteran's service-
connected kidney stones are productive of recurrent stone 
formation or at least occasional attacks of colic, without 
infection and not requiring catheter drainage.  Although the 
Veteran reported at the last VA examination that he had a 
recurrence of a kidney stone in 2001, the Board notes that there 
is no record of this in his VA treatment records.  Furthermore, 
at the May 2002 VA hemic examination, the Veteran denied having 
had any recurrence or treatment for kidney stones.  Thus, his 
report at the September 2008 VA examination of having a kidney 
stone in 2001 is not sufficient alone to support a compensable 
disability rating for any time during the appeal period.  The 
medical evidence fails to establish that the Veteran has had 
either recurrent kidney stones or recurrent episodes of colic 
that would warrant at least a 10 percent disability rating.  
Consequently, the Board concludes that the preponderance of the 
evidence is against finding that a compensable disability rating 
for the Veteran's service-connected kidney stones is warranted.

The Board notes that it has taken into consideration whether 
staged ratings are warranted.  In the present case, the medical 
evidence shows that the Veteran's service-connected kidney stones 
have remained stable over the appeal period.  Thus, staged 
ratings are not appropriate in this case.

The preponderance of the evidence being against the Veteran's 
claim for a compensable disability rating for his service-
connected kidney stones, the benefit of the doubt doctrine is not 
for application.  As a result, the Veteran's claim must be 
denied.

Sinusitis

The Veteran's service-connected sinusitis has been rated 10 
percent ever since the effective date of service connection.  
During the course of his appeal, the regulations pertaining to 
rating diseases of the nose and throat were revised.  See 61 
Fed.Reg. 46720 (September 5, 1996).  The Veteran's service-
connected sinusitis was initially evaluated under 38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514 (effective prior to 
October 7, 1996).  Under the old criteria, a 10 percent rating is 
warranted for moderate sinusitis with discharge or crusting or 
scabbing and infrequent headaches.  A 30 percent rating is 
warranted for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent discharge or 
crusting reflecting purulence.  A 50 percent rating is assigned 
for postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996).  

 On October 7, 1996, the rating criteria relating to sinusitis 
were revised and are still found in 38 C.F.R. § 4.97, Diagnostic 
Codes 6510 through 6514.  Under the new criteria, a 10 percent 
rating is warranted for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An "incapacitating episode" 
of sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).  

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process is concluded, VA will 
evaluate the veteran's claim under both the old criteria in the 
VA Schedule for Rating Disabilities and the current regulations, 
applying the rating criteria that is the most beneficial to the 
Veteran.  Moreover, VA's Office of General Counsel has determined 
that amended rating criteria can be applied prospectively (i.e., 
from the effective date unless otherwise indicated).  Thus, only 
the prior rating criteria can be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.

The Board has reviewed all the evidence of record, which consists 
of the Veteran's statements; statements from family; VA treatment 
records from 1995 to 2008; and the reports of the VA examination 
conducted in March 1996, May 2002 and September 2008.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each and 
every piece of evidence in the case.  The Board will summarize 
the relevant evidence where appropriate.

Considering all the evidence and the old and new rating criteria, 
the Board finds that a rating in excess of 10 percent is not 
warranted for the Veteran's chronic sinusitis.  The medical 
evidence does not reflect that the Veteran's sinusitis is severe 
with frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting that reflects 
purulence (old rating criteria for a 30 percent rating).  Also, 
the medical evidence does not reflect three or more 
incapacitating episodes (i.e., requiring bed rest and  treatment 
by a physician) of sinusitis per year requiring prolonged 
antibiotic treatment, or alternatively six non-incapacitating 
episodes of sinusitis per year marked by headaches, pain, and 
purulent discharge or crusting (new rating criteria for a 30 
percent rating).  

The medical evidence since 1996 demonstrates the Veteran has had 
no more than two episodes a year of acute sinusitis requiring 
antibiotic treatment.  Antibiotic treatment, however, was not 
always for four to six weeks but was often only for less time.  
Moreover, the Veteran himself reported at the VA examinations in 
May 2002 and September 2008 that he only had incapacitating 
episodes of sinusitis twice a year.  Thus, the evidence fails to 
establish frequent incapacitating episodes (as required under the 
old criteria) or three or more incapacitating episodes requiring 
prolonged antibiotic treatment (as required by the new criteria).  
Moreover, the medical evidence does not demonstrate the Veteran 
had non-incapacitating episodes of six or more per year marked by 
headaches, pain, and purulent discharge or crusting; and, again, 
the Veteran did not report such frequency at the May 2002 and 
September 2008 VA examinations (reporting only four non-
incapacitating episodes marked only by sinus pain).  Finally, the 
Board notes that later treatment with antibiotics (1998 and 
after) was more frequently related to persistent and recurrent 
otitis media of the bilateral ears that eventually required tube 
placement in August 2005.  Essentially the treatment records are 
silent for treatment of acute episodes of sinusitis requiring 
antibiotics since April 1998, except for in October 2006 when the 
Veteran was diagnosed to have mastoid sinusitis.  Rather his 
chronic sinusitis has essentially been treated with 
decongestants, nasal steroid sprays and saline nasal sprays.  
Finally, none of the examiners noted any significant current 
symptoms on examination of the Veteran at the time of the 
examinations.    

Furthermore, although the Veteran complained of frequent 
headaches, the medical evidence also shows that he was diagnosed 
to have mixed tension and migraine headaches.  In a July 1997 
neurology consult note regarding the Veteran's headaches, the 
Veteran's history of chronic sinusitis was noted but the writer 
indicated that he did not feel that sinus disease was a large 
part of the Veteran's headache pattern.  Moreover, although 
reported to be constant (which would be consistent with 
"frequent"), there is no showing that the Veteran's sinus 
headaches were severe.  

In addition, although the medical evidence shows that the Veteran 
has some purulent discharge while having acute episodes of 
sinusitis, there is no showing that purulence was persistent or 
frequent or that there was any crusting as evidence of purulence.

Finally, the Board has taken into consideration the statements 
submitted by the Veteran and his family members with regard to 
his chronic sinusitis.  However, as previously discussed, the 
Veteran himself has failed to report a frequency of episodes of 
sinusitis, whether incapacitating or non-incapacitating, that 
would warrant a higher disability rating than 10 percent.  
Moreover, his family members' statements do not provide any 
specific dates or periods of time when they witnessed the Veteran 
having episodes of acute sinusitis.  Consequently, they are of 
little probative value to the issue presently before the Board.

After considering all the evidence of record, the Board concludes 
that the preponderance of the evidence is against finding that a 
higher disability rating is warranted under either the old or new 
rating criteria as the Veteran's disability picture more nearly 
approximates the criteria for a 10 percent rating.  38 C.F.R. § 
4.7.  

Moreover, the evidence shows the condition has remained no more 
than 10 percent disabling at all times during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
are appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings).  

As the preponderance of the evidence is against the Veteran's 
claim for a higher disability rating for chronic sinusitis, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 
III.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Eye Disorder(s)

The Veteran initially filed a claim for service connection for 
"eye strain" in January 1995.  At an April 1995 VA examination, 
the Veteran explained his "eye strain" consisted of a tiredness 
of the eyes after working on the computer or driving for an 
extended period.  Examination of the eye was within normal 
limits, and the examiner's diagnosis was history of eye fatigue.  
Consequently, in a July 1995 rating decision, the RO denied 
service connection for an eye condition on the basis that there 
was no record of an eye condition which is chronic and subject to 
service connection.  The Veteran did not appeal that decision, 
and it became final.  In a February 1999 rating decision, the RO 
reconsidered the Veteran's claim for service connection for an 
eye condition on the merits and failed to find the claim to be 
well grounded as there was no evidence showing a chronic eye 
disability subject to service connection.  The Veteran appealed 
all the issues in the February 1999 rating decision, including 
the denial of service connection for an eye condition.  

The Board notes that, in readjudicating the claim for service 
connection for an eye condition in the February 1999 rating 
decision, the RO did not address whether new and material 
evidence had been submitted to reopen the final July 1995 rating 
decision and did not explain why it is was readjudicating on the 
merits.  The Veteran's appeal was initially before the Board in 
April 2004.  The Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of whether the RO failed to do so, as they 
did in this case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  
Consequently, at that time, the Board recharacterized the issue 
as to whether new and material evidence to reopen a previously 
denied claim for service connection for an eye disorder has been 
received and remanded it for appropriate notice under the 
Veterans Claims Assistance Act of 2000.

The Veteran's appeal was again before the Board in October 2006.  
At that time, the Board found that new and material evidence had 
been received as new evidence related directly to the question of 
whether a current chronic eye disorder exists.  Consequently, the 
Board reopened the Veteran's claim for service connection for an 
eye disorder but remanded it for further development.  As a 
result, the issue before the Board presently is entitlement to 
service connection for an eye disorder to be adjudicated on the 
merits.

The service enlistment examination report dated in March 1980 
noted that the Veteran had defective near vision bilaterally.  
His distant vision was 20/20 bilaterally.  A December 1983 
enlistment examination and subsequent periodic examinations, 
however, failed to note any defective near vision.  The Board 
notes that the service treatment records also show the Veteran 
underwent Ophthalmology consult in January 1989 to obtain a 
baseline exam prior to the Veteran starting PUVA therapy for his 
skin disorder, which failed to identify any ocular abnormalities.  
However, a December 1984 eye examination noted the Veteran had an 
astigmatism and he was prescribed glasses.  In addition, January 
1989 reports of Rheumatology visits related to the Veteran's skin 
disorder (diagnosed as urticarial vasculitis) noted the Veteran 
had eye redness that was diagnosed as Reiter's Syndrome, which 
was related to the skin disorder.  Despite this, there are no 
further treatment notes in service showing the Veteran had red 
eyes.  Rather a January 1993 record noted that the Veteran 
complained of swelling of the right eye in connection with his 
skin disorder urticarial vasculitis.  A September 1993 record 
again noted swelling over his right eye related to his skin 
disorder.  An October 1993 record shows that the Veteran 
complained of tearing of the eyes in association with his 
headaches.  A November 1993 note indicates that the Veteran had 
an allergic reaction around his eyes.  

The Board notes that the Veteran's separation examination related 
to his discharge from active duty in October 1994 is not 
associated with his service treatment records; however, his 
Report of Medical History shows he reported having worn glasses 
for eye strain since 1984, which was noted to be "NCNS" (i.e., 
no complications and no sequelae).  Nevertheless, a September 
1994 physical profile showed the Veteran's eyes were assigned a 
"1," which indicates no abnormalities relating to the eyes.  In 
addition, an April 1995 CCEP examination was conducted and failed 
to show any complaints of or findings related to the Veteran's 
eyes.  Finally, at the Medical Board conducted in February 1997, 
the Veteran failed to report a history of eye trouble and no eye 
abnormality was found on examination.  

Based upon this evidence, the Board finds that the service 
treatment records fail to establish that the Veteran had a 
chronic eye disorder in service for which service connection can 
be granted.  Defective near vision is due to a refractive error, 
which is not considered a disability for VA compensation purposes 
and thus is not subject to service connection.  See 38 C.F.R. 
§ 3.304(c).  An astigmatism is also a congenital or development 
defect that is not subject to service connection.  Id.  In 
addition, eye strain as reported by the Veteran in the April 1994 
Report of Medical History is merely a symptoms and not a 
disability for which service connection can be granted.  
Likewise, the records showing the Veteran had an allergic 
reaction around his eyes would be symptoms of another disorder 
(most likely his skin disorder) and not a separate and distinct 
disability upon which service connection can be awarded.  
Finally, although there was a diagnosis of Reiter's Syndrome in 
service, there was only the one diagnosis, and there were no 
additional complaints or treatment of red eyes in service upon 
which the diagnosis of Reiter's Syndrome was based.  
Consequently, the Board finds that the eye redness, which was 
clearly related to the Veteran's skin disorder urticarial 
vasculitis, was not chronic because it evidently resolved.  The 
evidence near or at the time of the Veteran's separation from 
active duty in October 1994, therefore, fails to establish that 
the Veteran had the onset of a chronic eye disability in service.

Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be warranted if the competent and credible 
evidence of record establishes that the disability was incurred 
in service, e.g., medical nexus evidence. 

Post service medical evidence consists of VA and non-VA treatment 
records and VA examination reports.  An April 1995 VA general 
examination report showed that the Veteran complained of eye 
strain that consisted of a "tiredness of the eyes" after 
working on the computer or driving for an extended period.  The 
physical examination revealed that his eyes were within normal 
limits.  The examiner's impression was history of eye fatigue.  

At a September 1995 Persian Gulf War examination, the Veteran did 
not report having any eye disorder nor was anything found.  The 
eye examination demonstrated the Veteran had 20/20 vision without 
correction.  VA treatment records beginning in September 1995 
include a February 1996 record that shows the Veteran complained 
of blurred vision in connection with headaches.  A March 1996 VA 
general examination report similarly shows that the Veteran 
complained of visual changes of blurriness and diplopia in 
association with his headaches.  No diagnosis of an eye disorder 
is seen in any of these medical records.
 
At an April 2000 RO hearing, the Veteran testified that he had 
eye stress and strain from performing computer work.  He claimed 
he was prescribed glasses twice during service.  He indicated 
that, since he no longer worked, he did not have that particular 
problem and then later stated that the described problem had 
become tolerable.  

A VA treatment record from May 2001, however, shows the Veteran 
complained of redness, draining, and burning in his right eye 
that had been present for the past two days.  The assessment was 
bilateral conjunctivitis, and he was given drops to put in his 
eyes.  In June 2001, the Veteran reported swelling and redness 
around the right eye and that this was the 6th time in the last 
12 months for such an infection (although there are no treatment 
records showing treatment for any such infection).  The 
assessment was again conjunctivitis and he was started on 
Cortisporin eye drops for the right eye.  A July 2001 treatment 
note indicates conjunctivitis still present.  An August 2001 
primary care treatment note shows the Veteran complained of dry 
eyes and mouth with chronic eye infections each month.  He was 
assessed to have bacterial conjunctivitis, which was noted to be 
treated with drops, and he was started on an allergy medication 
in case there was an allergic component.  A February 2002 primary 
care note continues to show a diagnosis of and treatment for 
bacterial conjunctivitis; however, he was noted to be doing much 
better.  In March 2002, the Veteran was seen in Ophthalmology 
Clinic for a follow up.  This record noted that the Veteran 
reported being diagnosed by a private eye doctor with blepharitis 
several months ago and was told to follow up with VA.  He 
reported a history of his eyes being irritated but doing much 
better.  It was also noted that the Veteran's service-connected 
urticarial vasculitis sometimes involves his eyes.  The examiner 
diagnosed the Veteran to have blepharitis and glaucoma suspect.  
A May 2002 primary care note indicates the Veteran's blepharitis 
was improving.  

The Veteran underwent VA examination in May 2002.  In the report, 
the examiner noted the March 2002 treatment for blepharitis and 
that, with the regimen given at that time, the Veteran's 
blepharitis symptoms had improved.  Past ocular history was noted 
positive for blepharitis, refractive error and glaucoma suspect.  
Examination revealed best corrected visual acuity with the 
Veteran's present prescription was 20/20 bilaterally at both 
distance and near.  Intraocular pressure at 1500 using Goldmann 
applanation was 19 mmHg bilaterally.  Slight lamp examination 
revealed 1+ blepharitis of all four lids.  Conjunctivae, sclerae, 
corneae, anterior chambers, irides, and lens were within normal 
limits in both eyes.  Remainder of the eye examination was also 
within normal limits.  Diagnoses were blepharitis; glaucoma 
suspect based on the appearance of his optic nerves, low 
suspicion as intraocular pressure was within normal limits and no 
family history; borderline non-insulin dependent diabetes 
mellitus, but no background diabetic retinopathy on current exam; 
and refractive error.   

VA treatment records show the Veteran underwent an eye exam in 
July 2005 at which time he was diagnosed to have refractive error 
and glaucoma suspect with borderline intraocular pressure.  An 
October 2006 primary care note indicates the Veteran had 
conjunctivitis with discharge and erythema, and was given 
antibiotic eye drops, in conjunction with also having infections 
in his ears and sinuses.  Subsequent VA treatment records are 
silent for any complaints of or treatment for any eye disorder, 
including infections of the eyes (i.e., conjunctivitis or 
blepharitis).  

An October 2006 private eye examination report shows diagnoses of 
astigmatism with presbyopia and glaucoma suspect.  A January 2008 
private eye examination report only assesses the Veteran to have 
an astigmatism and presbyopia.  No infectious disorder was noted 
including blepharitis.

The Veteran underwent a final VA examination in September 2008 at 
which the Veteran reported he has some spherical error and gets 
dry eyes.  Past ocular history was noted positive only for 
refractive error.  The Veteran's visual acuity without correction 
was 20/20 in both eyes and with correction was 20/20 in the right 
eye and 20/25 in the left eye.  It was noted his current 
prescription was -0.50 spherical in both eyes, and he wears an 
add of +1.50.  The Veteran's near visual acuity without 
correction was J2 in both eyes and with correction of +1.50 was 
J1 in both eyes, and best corrected near visual acuity was 20/20 
in both eyes.  It was noted that his manifest refraction in both 
eyes showed no improvement.  His intraocular pressures were 19 
and 21 with Goldmann visual field.  His pupils were 3 mm in size 
bilaterally, and no afferent papillary defect was seen.  His 
extraocular movements were full.  Slip-lamp examination was 
within normal limits except his cornea had mild superficial 
punctuate erosions inferiorly in both eyes.  Dilated fundus 
examination demonstrated the cup-to-disk ratio in the right eye 
was 0.6 and in the left eye was 0.4, but was otherwise within 
normal limits.  The examiner's assessment was that the Veteran 
had refractive error and glaucoma suspect based on cup-to-disk 
ratio, low suspicion.  In commenting on the examination, the 
examiner stated that the Veteran has mild refractive error; 
otherwise, he has excellent visual acuity.  He also has mild 
superficial punctuate erosions; however, not significant enough 
to be dry eye.  Finally, he is glaucoma suspect based on cup-to-
disk ratio, however low suspicion since he has a healthy rim.  He 
also commented that it appears that the Veteran's current 
refractive error and mild superficial punctuate erosions are not 
a result of trauma to the eye.  

In August 2009, an addendum to the September 2008 VA examination 
report was submitted in which the examiner who conducted that 
examination stated that the Veteran is a glaucoma suspect as well 
as having refractive error.  He opined that these are not a 
result of an injury, disease or event in the service.  The 
glaucoma suspect is based on enlarged cup to disc ratios; however 
a Humphrey visual field was done which was full.

Based upon a review of the entire record, the evidence fails to 
establish that the Veteran has a current chronic eye disability 
for which service connection can be granted.  As previously 
indicated, a refractive error is not a disability for VA 
compensation purposes and consequently is not subject to service 
connection despite the fact the Veteran may have first been 
diagnosed and given glasses in service.  See 38 C.F.R. 
§ 3.304(c).  The astigmatism noted in service and also in the 
private treatment record in October 2006 and January 2008 is a 
congenital or developmental disorder that is not subject to 
service connection.  Id.  As for the Veteran's initial complaints 
of eye strain and fatigue, these are merely symptoms and have not 
been associated with a specific eye disorder that can be 
considered a disability for VA compensation purposes.  
Furthermore, the Board finds that, at the time of the Veteran's 
claim was reconsidered in 1999, there was no evidence of eye 
strain or disability.  Significantly, the Veteran testified at 
the April 2000 hearing that these problems had essentially 
resolved as he no longer worked.  Thus, service connection for 
eye strain and/or fatigue is not warranted.

As for glaucoma suspect, this is not a diagnosis of an actual 
disability.  Rather it is a diagnosis of a potential disability.  
In other words, given certain findings such as elevated 
intraocular pressure or enlarged cup-to-disk ratio, such as in 
the present case, it is suspected that the Veteran may develop 
glaucoma in the future and is either treated or monitored for 
such an event.  Thus, the diagnosis of glaucoma suspect is merely 
a finding of the potential for a future disability, which is not 
subject to service connection.  There must actually be a current 
disability in order for service connection to be warranted.  
Consequently, service connection for glaucoma suspect is not 
warranted.

As for conjunctivitis and blepharitis, although the evidence 
shows the Veteran had problems with these conditions in 2001 and 
2002 and again in 2006, it is clear that they resolved with 
treatment as there is no evidence in 2003 through 2005 and 
subsequent to the single treatment in October 2006 of additional 
treatment for these conditions.  Furthermore, the private 
treatment records fail to show any findings of these conditions 
nor were they found at the September 2008 VA examination, which 
was specifically ordered because of these conditions.  
Consequently, the evidence fails to establish that these 
conditions were chronic in that they resolved with treatment.   
Moreoever, the medical evidence fails to establish that they are 
related to the Veteran's military service.  Conjunctivitis was 
first diagnosed in 2001, over seven years after his discharge 
from active duty, and over 22 years after treatment for eye 
redness in service.  Blepharitis was not diagnosed until the 
beginning of 2002, over eight years after the Veteran's discharge 
from service.  The Board notes that the Veteran has not claimed a 
continuity of these conditions since service.  Furthermore, the 
medical evidence fails to show a continuity since service or any 
relation to any injury, disease or event that was incurred in 
service.  Consequently, the preponderance of the evidence is 
against finding that conjunctivitis and blepharitis are related 
to the Veteran's military service.  Moreover, and most 
importantly, there is no evidence that the Veteran currently has 
conjunctivitis or blepharitis.  Thus, the evidence fails to 
establish the presence of a current disability.  Service 
connection for conjunctivitis or blepharitis must, therefore, be 
denied.

Finally, although the September 2008 VA examiner noted finding 
mild superficial punctuate erosions of the cornea in both eyes, 
he stated that this was not significant enough to be dry eye.  
Consequently, the Board finds that this condition is not 
sufficient to rise to the level of a current disability for which 
service connection can be granted.  However, if at some point in 
the future, it does become significant enough to be considered 
dry eye such that it constitutes a disability, the Veteran is 
free to seek service connection for such disability.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for an eye disorder as the medical evidence fails to 
establish that the Veteran has a current eye disorder that is 
subject to service connection.  Congress has specifically limited 
entitlement to service-connected benefits to cases where there is 
a current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Consequently, the Veteran's claim for 
service connection for an eye disorder must be denied.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected kidney stones is denied.

Entitlement to an increased rating for service-connected 
sinusitis, postoperative, with polypoid cyst of the left 
maxillary sinus, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to service connection for an eye disorder is denied.


REMAND

Unfortunately, the Board finds that the Veteran's claim for 
service connection for chest pains must be remanded for 
additional development.  Specifically, a medical nexus opinion as 
to direct service connection is needed.

The Veteran underwent VA general medical examination initially in 
April 1995 at which he reported having sharp grabbing chest pain 
in the left anterior chest area.  It was noted that chest x-rays 
and electrocardiograms revealed no heart problems.  Nothing was 
found on physical examination and the assessment was atypical 
chest pain.  A medical nexus opinion was not provided.

Although the Veteran underwent a second VA general medical 
examination in March 1996, he failed to report having chest pains 
and nothing was noted on examination.  In May 2002, the Veteran 
underwent a VA heart examination specifically for his complaints 
of chest pain.  It was determined that the Veteran's chest pain 
was non-cardiac as he had normal exercise electrocardiogram.  In 
addition, the examiner noted that no undiagnosed illness was 
found related to the Veteran's complaints.  Finally, the examiner 
commented that the Veteran has a history of gastritis and this 
may account for his intermittent chest pain.

Because of this last statement by the examiner, the Board 
remanded the claim in October 2006 to obtain another VA 
examination, this time with a request for an opinion as to 
whether the Veteran's complaints of chest pain are related to his 
service-connected gastrointestinal disability (gastro-enteritis 
with duodenitis).  The Veteran underwent this VA examination in 
September 2008.  The examiner diagnosed the Veteran to have non-
cardiac chest pain due to costochondritis.  He opined that the 
Veteran's chest pain is less likely than not caused by or a 
result of or aggravated by the Veteran's service-connected 
gastrointestinal disability or to any other incident of his 
military service.  As his rationale, the examiner stated that the 
Veteran has classic costochondritis as the etiology of his chest 
pain as he has tenderness of the chest wall to manual palpation 
that reproduces the chest pain he complains of and his evaluation 
with adenosine myocardial perfusion study with the radionuclide 
TECHNETIUM-99m/SESTAMIBI showed no ischemic heart disease.  The 
examiner stated that the Veteran's chest pain is, therefore, 
unrelated to hemodynamically significant coronary artery disease.  
Also the Veteran had open Nissen fundoplication to correct severe 
gastroesophageal reflux at the heart of his abdominal symptoms 
and this has improved his GERD and has not improved his non-
cardiac chest pain as is to be expected for non-GERD related 
chest pain. 

Thus, the examiner provided a rationale for finding that the 
Veteran's chest pain due to costochondritis was not related to 
his service-connected gastrointestinal disability.  The examiner 
did not, however, provide any rationale as to why the Veteran's 
chest pain was to due to any other incident of his military 
service.

The Board notes that the service treatment records contain 
multiple references to complaints of atypical or nonspecific 
chest pain.  See December 1986 and July 1989 treatment notes and 
April 1994 Report of Medical History attachment.  In September 
2008 VA examination report fails to indicate the examiner 
considered these notes when rendering his opinion.  Furthermore 
there are post-service treatment notes from September 1995 and 
December 2005, as well as at the previous VA examinations, 
showing complaints of chest pain.  

Consequently, the Board finds that, as the evidence shows 
something in service and something post-service, a medical nexus 
opinion with a complete rationale must be obtained that considers 
all the evidence of record.  On remand, the Veteran's claims file 
should be returned to the VA examiner who conducted the September 
2008 VA examination, if available, for him to consider the 
evidence as a whole and provide a complete rationale for his 
opinion proffered.

The Board notes that, in the October 2006 Board decision, service 
connection for chest pains as due to an undiagnosed illness was 
denied.  Thus, the VA examiner need not consider whether the 
Veteran's chest pain is due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to 
the VA examiner who conducted the August 
2008 VA examination relating to the 
Veteran's claim for service connection for 
chest pain.  The examiner should be 
instructed to conduct a complete review of 
the Veteran's claims file, including 
reading this remand, and to reconsider, 
based upon the evidence of record as noted 
above, his opinion that the Veteran's 
chest pain due to costochondritis is not 
related to any incident in service.  In 
doing so, the examiner must take into 
consideration the Veteran's report of a 
continuity of symptoms since service.  If 
his opinion remains the same as that given 
in September 2008 (that the chest pains 
are not related to any injury or disease 
incurred service), the examiner should 
provide a complete rationale for that 
opinion with appropriate discussion of the 
evidence of record.  An addendum to his 
September 2008 report should be submitted 
setting forth his opinion and rationale 
therefore.  

If the examiner who conducted the September 
2008 VA examination is not available, then 
the Veteran's claims file should be forwarded 
to another examiner with the requisite 
knowledge and skills who can, after reviewing 
the claims file, render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's chest pains diagnosed as 
due to costochondritis are related to any 
injury, disease or event in service.   A 
complete rational must be provided, including 
consideration of the Veteran's report of a 
continuity of symptoms since service.  The 
Veteran should only be scheduled for an 
examination if it is deemed necessary by the 
person providing the opinion.  

2.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


